Citation Nr: 1707601	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-47 922	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability, as secondary to right knee, right ankle, and low back disabilities. 

2.  Entitlement to service connection for a left hip disability, as secondary to right knee, right ankle, and low back disabilities. 

3.  Entitlement to service connection for a left knee disability, as secondary to right knee, right ankle, and low back disabilities. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for vertigo. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, with secondary substance abuse. 




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

These matters come before the Board of Veterans' Appeals (Board), on appeal from May 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

While the Veteran had perfected an appeal as to posttraumatic stress disorder (PTSD), the Board has more broadly characterized the appeal as encompassing the matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, migraine headaches, left hip disability, right hip disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has not been competently diagnosed with vertigo.


CONCLUSION OF LAW

The criteria of entitlement to service connection for vertigo have not been met.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions; there are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Appellant Brief, 1 (Feb. 10, 2016).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for vertigo

The Veteran seeks service connection for vertigo.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no medical evidence of record indicating a competent diagnosis of vertigo during the pendency of the Veteran's claim.  See Initial Claim, 3 (Oct. 21, 2008) (VBMS) (dated April 2007); compare with Department of Corrections, 7 (Jan. 30, 2009) (VBMS) (treatment note dated May 2002 possibly indicating diagnosis of vertigo); compare with VA Examination, 12 (Jan. 31, 2013) (VBMS) (indicating that the Veteran did not have a present diagnosis of vertigo).  

The Veteran is not shown to possess the type of medical expertise that would be necessary to competently diagnose vertigo as his reported dizziness could encompass a variety of other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also, e.g., Department of Corrections, 9 (Jan. 30, 2009) (noting in September 1998, a potential etiology of hypertension that is "under control . . .").  Thus, the competent evidence of record supports a finding that the Veteran does not have vertigo.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for vertigo is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for vertigo is denied. 


REMAND

Entitlement to service connection for a right hip, left hip, and left knee disabilities

The Veteran seeks service connection for his right hip, left hip, and left knee disabilities as secondary to his service-connected disabilities.  Notably, the Veteran underwent examination of these conditions and an opinion was rendered in October 2015.  The examiner opined that the conditions were not related to service.  See VA examination, 1-2 (Oct. 2, 2015) (Virtual VA).  For these conditions, the examiner stated that there was "no basis in medical fact identified in support of the claim" and that "[t]he medical record does not support the claim."  See VA examination, 1-2 (Oct. 2015) (Virtual VA).

Even when read "as a whole," the rationale for the above opinion does not contain an analysis that the Board can consider and appropriately weigh.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Consequently, the Board finds that the October 2015 medical opinion is inadequate to fairly adjudicate the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand for a new medical opinion is necessary to fairly adjudicate the Veteran's claims.  Prior to acquiring the new opinion, the RO should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Entitlement to service connection for migraine headaches

The Veteran seeks service connection for migraine headaches.  He was provided with a VA examination in February 2013 to evaluate this claimed disability.  Although the VA examiner opined that his headaches were not related to service, the examiner noted that marijuana use was a potential etiology of his claimed disability.  See, e.g., VA examination, 16 (Jan. 31, 2013) (VBMS).  

The Board notes that the Veteran testified that he used marijuana in order to cope with his service-connected and potentially service-connected disabilities.  See Hearing Transcript, 7 (Oct. 17, 2016) (VBMS).  Whereas the issue of service connection for migraine headaches is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder, additional development is required.  Once the RO adjudicates the issue of service connection for an acquired psychiatric disability, the Veteran should be provided with a VA examination to determine whether his reported substance abuse is secondary to any service connected disabilities, and further develop whether his headaches are secondary to his prior substance abuse.  

The RO should also locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Entitlement to service connection for an acquired psychiatric disorder

The Veteran's claim for posttraumatic stress disorder (PTSD) had been previously denied because he had not submitted any information regarding his in-service stressor.  See, e.g., Supplemental Statement of the Case, 3 (June 17, 2016) (VBMS).  Notably, during his hearing before the Board, the Veteran described that he was a survivor of a military sexual assault.  See Hearing Transcript, 8-18 (Oct. 17, 2016) (VBMS).  

As the Veteran has now provided information regarding his stressor, additional development is necessary to fairly adjudicate his claim.  On remand, the RO should assist the Veteran with acquiring evidence to corroborate his stressor.  In addition, the RO should now provide the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD, with secondary substance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The RO should also locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Collect and associate with the claims file any outstanding VA treatment records related to the Veteran's disabilities on appeal.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip, left hip, and left knee disabilities.  The claims file should be made available to the examiner.

The examiner should address the following inquiries:

(A) Identify all diagnoses of any disabilities present.

(B) For each diagnosed disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service, to include as secondary to or aggravated by any service-connected disabilities.

The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder(s).  The claims file should be made available to the examiner.

The examiner should address the following inquiries:

(A)  Identify all diagnoses of any psychiatric disorder(s) currently present.

(B)  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the disorder(s) is directly related to service. 

(C) The examiner is also asked to opine whether the Veteran's reported substance abuse was secondary to or aggravated by any psychiatric disorder or any other service-connected disabilities.

If PTSD is diagnosed, the examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his reported in-service stressors, to include a reported sexual assault. 

The rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his reported migraine headaches.

The examiner should address the following inquiries:

(A) Identify all diagnoses of any disabilities present.

(B) For each diagnosed disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service, to include as secondary to or aggravated by substance abuse or any other service-connected disabilities.

The rationale for any opinion offered should be provided.

6.  Then, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


